Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims

Claims 1-21 have been reviewed and are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8 and 15 recite calculating by the computing device using one or more automated scoring assessment tolls, one or more norm referenced assessment scores, based on determined one or more treatment parameters. Examiner is unable to find support in applicant’s specifications regarding the steps or the algorithm to perform such calculation.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-21 are drawn to a method which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1, 8 and 15 recite “analyzing in response to an electronic request client specific data associated with a client identifier based on one or more automated assessment tools to generated assessment data associated with the client identifier”, “determining one or more treatment parameters from a plurality of stored treatment parameters based on the client specific data, the assessment data and the 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “computing device” and “medium”, “processor”, “memory”, ”AI (artificial intelligence)”, which are additional elements that are recited at a high level of generality (e.g., the “processor” performs a pattern identification analysis through no more than a statement that said processor is “configured” to perform said patter identification analysis) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are 
The claims recite the additional element of “providing the generated treatment plan data in response to the electronic request”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional 
Paragraph 24, where “processor(s) 24 of the treatment management computing apparatus 12 may execute programmed instructions stored in the memory of the treatment management computing apparatus 12 for any number of functions and other operations as described and illustrated by way of the examples herein. The processor(s) of the treatment management computing apparatus 12 may include one or more CPUs or general purpose processors with one or more processing cores, for example, although other types of processor(s) can also be used.” 
Paragraph 25 recites “memory 26 of the treatment management computing apparatus 12 may store these programmed instructions for one or more aspects of the present technology as described and illustrated herein, although some or all of the programmed instructions could be stored elsewhere. A variety of different types of memory storage devices, such as random access memory (RAM), read only memory (ROM), hard disk, solid state drives, flash memory, or other computer readable medium which is read from and written to by a magnetic, optical, or other reading and writing system that is coupled to the processor(s), can be used for the memory”.

The claims recite the additional element of “providing the generated treatment plan data in response to the electronic request”, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-7, 9-14, 16-21 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102a2as being Anticipated by Fouts (2015/0235001).
With respect to claim 1 Fouts teaches a method for applying advanced multi-step analytics to generate treatment plan data, the method comprising: 
analyzing, by a computing device, in response to an electronic request client specific data associated with a client identifier based on one or more automated assessment tools to generate assessment data associated with the client identifier 
determining, by the computing device, one or more treatment parameters from a plurality of stored treatment parameters based on the client specific data, the assessment data, and one or more of the plurality of stored curriculum and hour rules (Fouts paragraph 68 “if different tiers of available health care resources are available to the company, individuals assigned to a first stratum receive a first type of available resource (or a first level of a health care resource, e.g., a certain number of hours of preemptive attention from a health care case officer). Individuals assigned to a second, intermediate stratum, receive a second type or available resource (or second, generally lower, level of a health care resource, e.g., a lesser number of hours of preemptive attention from a health care case officer)”); 
calculating, by the computing device, using one or more automated scoring assessment tools, one or more norm-referenced assessment scores, based on the determined one or more treatment parameters (Fouts paragraph 24 and 48 and Fig. 5 “FIGS. 3A-3B are flow diagrams illustrating a method 300 of assigning an individual to a stratum associated with a risk of generating a high level of health care-related costs, in accordance with some implementations. The method 300 is performed at an electronic device (e.g., electronic device 100, FIG. 1) with a processor 22 and memory 36 storing instructions for execution by the processor. As described below, the method provides improved methods for scoring and stratifying an individual's health risk and potential for generating a high level of health care-related costs”); 

providing, by the computing device, the generated treatment plan data in response to the electronic request (Fouts paragraph 77 “valid prescription for a recommended course of therapy”).
Claim 8 is rejected as above.
Claim 15 is rejected as above.With respect to claim 2 Fouts teaches the method as set forth in claim 1 wherein the one or more automated assessment tools comprise one or more of an adaptive behavior age assessment, a parental stress assessment for a client identifier associated with an age below a set threshold, or a parental stress assessment for a client identifier associated with an age at or above the set threshold (Fouts paragraph 39).
Claim 9 and 16 are rejected as above.With respect to claim 3 Fouts teaches the method as set forth in claim 1 wherein the one or more treatment parameters comprise one or more of a plurality of treatment curriculum and a range of hours for each of the plurality of treatment curriculum (Fouts paragraph 141).
Claim 10 and 17 are rejected as above.
Claim 11 and 18 are rejected as above.With respect to claim 5 Fouts teaches the method as set forth in claim 1 wherein the other types of client data comprises at least one of situational data or preference data associated with the client identifier (Fouts paragraph 52).
Claim 12 and 19 are rejected as above.With respect to claim 6 Fouts teaches the method as set forth in claim 1 wherein the calculating using the one or more automated scoring assessment tools, further comprises: executing, by the computing device, artificial intelligence (AI) to adjust one or more of the generated assessment data, the determined one or more treatment parameters, the norm-referenced assessment scores, or the generated treatment plan data (Fouts paragraph 72).
Claims 13 and 20 are rejected as above.With respect to claim 7 Fouts teaches the method as set forth in claim 1 wherein the generating the treatment plan data based on the norm-referenced assessment scores further comprises: determining, by the computing device, a time duration of one or more 
Claim 14 and 21 are rejected as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626